Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action regarding Application No. 16/644,114 filed 03/03/2020 is in response to Applicant’s request of continued examination, RCE, filed 07/11/2022. Applicant’s response has been given full consideration. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
Claims Amendment
The claims of the application have been amended in the after-final response filed 06/20/2022. The status of the claims stand as follows:
Currently amended 		1, 5-6, 11, 15-17, 19
Canceled 			2-4, 8-10, 12-13
4.3	Previously presented 		7, 14, 18, 20-21
Claims 1, 5-7, 11, 14-21 are currently pending in this application, and all pending claims are under full consideration.  

Withdrawal of Claim Objection
The objection to claim 5 has been overcome by the amendment of the claim, which now specifies the firing step and recites “after the third firing step”. 
Withdrawal of Claim Rejection- 35 USC § 112
The rejection under 112(a) of claim 14-15 has been withdrawn because of the amendment of claim 1 and 5 upon which claim 14 ad 15 are dependent. Now the claimed atomic ratio of the elements in compound formula (1) has support in the formula of compounds disclosed in Table1, and the aspect ratio of 0.92 to 0.95 of claim 14 and 15 have support in the compounds disclosed in Table 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claims 1, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (JP 2016-110982; English language machine translation) in view of Kuwahara et al. (U.S. PG Publication 2008/0268340), Yura et al. (JP 2014-067546; English language machine translation), Toyama et al.  (U.S. PG Publication 2016/0099460) and Takeda et al. (U.S. PG Publication 2009/0119908).

This rejection has been presented in the previous final Office action dated 03/18/2022, but it has been modified accordingly to address the amendment of the claims. 
Regarding Claims 1 Tokoro discloses a composition of Formula (1):
Li(1+a) Ni (b) Mn (c) Co (d) M(e) O(2+α), (1) (Tokoro, paragraph 0011 and 0012)
used for a positive electrode of a lithium ion secondary battery (Tokoro paragraph 0001, 0018-0019)
Where in the above formula M is at least one element specified as Ti selected from the group consisting of six elements; and the atomic ratio are   -0.1 ≤a ≤0.2; 0.7 ≤ b ≤ 0.9; 0 ≤ c ≤ 0.35; 0.05 ≤ d ≤ 0.30; 0 ≤ e≤ 0.35; where b + c+ d+ e =1, while 0-0.1 ≤ α ≤ 0.1 (Tokoro paragraph 0011, 0012) 
For such formula comprising Ti for M, the formula reads on the instant Claim 1 limitations for instant Formula (1) Li 1+a Ni x Co yM1 1-x-y-z M2zO 2+α ... (1)
where the metal and subscript combination of M1 = Mn with M2 = Ti, and subscript value ranges for b, c, d are within the claimed corresponding subscript values of x, y, 1- x-y-z, and z except where the Tokoro subscript “a” range of -0.1 ≤ a ≤ 0.2 overlaps with that of the claimed value of “a”. 
In Tokoro where the subscript “a” range of -0.05 ≤ a ≤ 0.1 overlaps with that of the instantly claimed “a” range value of 0.02 ≤ a ≤ 0.2, wherein an amount of 0.1 provides a sufficiently secure charge compensation due to a change of transition metal valence (Tokoro paragraph 0024).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen an “a” subscript value including those Tokoro overlapping values, including “a” subscript value of 0.1, within the range of the instant Claim 1 “a” subscript range of 0.02-0.2 instant formula with a reasonable expectation of success (MPEP 2143 E). 
As for the Tokoro subscript of “e”, which corresponds to the instant M2 instant subscript z, the “e” corresponds to the z subscript of Claim 1 wherein the subscript has the subscript range of e is 0 ≤ e ≤ 0.35 (Tokoro paragraph 0019), which include the instant subscript “z” having the subscript range of 0 ≤ z ≤ 0.02, for which situation, the “z” subscript range is included in the e subscript range. According to the MPEP, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05). 
Regarding the particle size in Claim 1, Tokoro also discloses the composition is made of primary and secondary particles; primary particles are of an average size (D1) of 0.1 µm up to and including 2 µm while secondary particles are of an average size (D2) of 3 µm up to 50 µm (Tokoro paragraph 0021), where an implicit ratio of particles D1/D2 ranges from 0.01/50 or 0.002 up to 2/3 or 0.667. Thus, the Tokoro ratio range overlaps with that of the 0.006 to 0.25 D1/D2 range of instant Claim 1.
As such, because Tokoro discloses all values in the D1 and D2 ranges provide for the composition made of primary and secondary particles, which implicitly provide for a D1/D2 range that overlaps that of instant Claim 1 (see MPEP 2144.05 I.), it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen an particle size range of D1 and D2 particles providing an implicit ratio an range of 0.002 up to 2/3 or 0.667 that overlaps instant Claim 1’s D1/D2 range of 0.006 to 0.25.
Tokoro also further discloses the surface area for the cathode material of the lithium ion secondary battery is 0.2 m2/g or more and 2.0 m2/g or less (Tokoro paragraph 0001, 0031); this range includes that of instant Claim 1’s specific surface area range of 0.2 m2/g to 1.0 m2/g (see MPEP 2144.05 I). Because Tokoro further discloses a specific surface area range of 2.0 m2/g or less applies to improved positive active material (Tokoro paragraph 0031), it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen specific surface area of cathode active material for the Tokoro lithium secondary battery particles within the overlapping values of the claimed range of 0.2 m2/g to 1.0 m2/g.
Also for Claim 1, Tokoro does not specifically disclose an amount of lithium carbonate (Li2CO3) is 0.08 by mass to 0.3 percent or less inclusive, comprised with the cathode.
On the other hand, Kuwahara teaches employing lithium carbonate in positive active material in an amount of 0.20 percent by mass or less with respect to the total amount of the positive electrode active material (Kuwahara Abstract and paragraph 0027), the active material being similar to that of Tokoro’s cathode active material (Kuwahara paragraph 0027) and (Tokoro paragraph 0018-0019).
Although Kuwahara teaches lithium carbonate range of 0.2 percent by mass or less overlaps with the instant claimed range of Claim 1 range of 0.08 to 0.3 % by mass both inclusive, Kuwahara further exemplifies employing an amount of 0.1 % by mass on the surface of electrode material (Kuwahara Example 1 paragraph 0040, 0049). The 0.1 % by mass of lithium carbonate along with an additional layer, aluminum oxide to maintain a cycle characteristic of 82 percent (Kuwahara Table 3 Example 1). The Kuwahara exemplified amount of 0.1 % by mass reads on the claimed range of 0.08 % by mass to 0.3% by mass of instant Claim 1 and the range of 0.15% by mass to 0.15 % by mass of Claim 16. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added surface coating comprised of a layer of a lithium carbonate taught by  Kuwuhara amount of 0.1 percent % mass that is within the claimed range of 0 .08 to 0.8% by mass both inclusive, to provide a cycle characteristic percent of 82% to the cathode active material of Tokoro (Kuwahara Table 3 Example 1). 
Further as to Claims 1 and 7 modified Tokoro discloses the limitations set forth above. Tokoro further discloses that the cathode active material for a lithium ion secondary battery (Tokoro paragraph 0010) has a breaking strength of 50 MPa up to 100 MPa (Tokoro paragraph 0032) and thus has the claimed  breaking strength of 40 MPa or more.
Additionally, Tokoro discloses secondary particles are of an average size of 3 µm up to 50 µm (Tokoro paragraph 0021), Tokoro does not disclose the secondary particle has an aspect ratio of 0.6 to 1.0 both inclusive.
On the other hand, Yura teaches of lithium composite oxide particles (Yura paragraph 0046) having an aspect ratio of 1.0 (Yura paragraph 0044) for particles in the size range of 1 µm up to 100 µm. Yura teaches that positive electrode active material with an aspect ratio of 1.0 provides material particles with an increased packing density (Yura paragraph 0065). The value of 1.0 is in aspect ratio range of Claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided Tokoro’s secondary particles with an aspect ratio of 1.0, within the claimed range of 0.6-1.0 both inclusive, to provide the secondary particles with an increased secondary particle packing density as taught by Yura (Yura paragraph 0065). 
Tokoro does not disclose whether the secondary particles have an open pore volume ratio which is determined by mercury intrusion method and which is 20% or less in pore diameter range of 0.1 to 0.5 µm both inclusive.
However, Toyama teaches using a mercury intrusion method using porosimetry (Toyama paragraph 0019) to determine pore volume distribution where pores have a diameter of 0.1 µm or more to 0.5 µm or less in an amount of 20 percent or less for secondary particles comprised of a lithium compound, [Li1+xNiyCozM1-x-y-zO2] positive electrode active material where M is Mn and or Ti, (Toyama paragraph 0012, 0038) so that the material attains a compatibility between high charge-discharge capacity properties and high charge-discharge cyclability (Toyama paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed secondary particles with a pore volume distribution where pores have a diameter of 0.1 µm or more to 0.5 µm or less in an amount of 20 percent or less for the secondary particles of Tokoro to attain a Toyama-taught compatibility between high charge-discharge capacity properties and high charge- discharge cyclability (Toyama paragraph 0038). 
Modified Tokoro does not disclose the moisture content of the moisture of the lithium composite compound is 250 ppm or less.
However, the analogous art of Takeda teaches that the amount of moisture in a positive electrode active material (Takeda Experiment 2 and Tables 1- 2 and paragraph 0086-0088) that exceeds exposure to 30 days in dry air having a moisture 325 ppm or lower has less positive active material swelling than an active material with higher ppm (Takeda Examples 1 -3 Table 1 and Examples 1-3 Table 2 compared to Examples 4-9 Tables 1 and 2 paragraph 0081 and 0088); thus, the reference of Takeda recognizes the content of the moisture of the electrode active material as a result effective variable that affects the active material swelling. The optimization of a known result effective variable is within the ambit of one of ordinary skill in the art. See, In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977); MPEP 2144.05 II. Therefore, it would have been obvious to one skilled in the art to have optimized through routine experimentation the result-effective variable of moisture content of the cathode active material as evidenced by reference Takeda in the cathode active material and process of the primary reference of Tokoro in order to achieve a desired property of less swelling of the active material  as disclosed by reference Takeda (Takeda Examples 1 -3 Table 1 and Examples 1-3 Table 2 compared to Examples 4-9 Tables 1 and 2 paragraph 0081 and 0088); (See MPEP 2144.05 II). .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a Tokoro positive active material with a Takeda-taught moisture ppm of less than 325 ppm, including the claimed range of 250 ppm or less, in order to provide a positive active material with less swelling than a positive active material with greater than 325 ppm moisture.
Regarding to Claims 16 modified Tokoro discloses the limitations set forth above. The Tokoro formulation disclosed breaking strength of 50 MPa to 100 MPa, which overlaps with the range of 60 MPa or more of instant claim 16. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen a breaking strength taught by Tokoro within the breaking strength range taught by Tokoro to be provide for breaking strength that includes the values in the range claimed in Claims 16-17, with a reasonable expectation of success.
Although Tokoro does not disclose the amount of lithium carbonate is 0.15 percent or less, Kuwahara-taught range of employing lithium carbonate in positive active material in an amount of 0.20 percent by mass or less with respect to the total amount of the positive electrode active material (paragraph 0027), the active material being similar to that of Tokoro’s cathode active material (Kuwahara  paragraph 0027 and Tokoro  paragraph 0018-0019), wherein the amount of Kuwahara-taught amount of 0.20 % mass or less overlaps with the Claim 16 limitation amounts of 0.15% or less by mass or less.
Although the Kuwahara-taught lithium carbonate range of 0.2 percent by mass or less overlaps the instant Claim 1 range of 0.15% or less by mass, Kuwahara further exemplifies employing an amount of 0.1 % by mass on the surface of electrode material (Kuwahara Example 1 paragraph 0040, 0049). The 0.1 % by mass of lithium carbonate along with an additional layer, aluminum oxide to maintain a cycle characteristic of 82 percent (Kuwahara Table 3 Example 1). The Kuwahara exemplified amount of 0.1 % by mass reads on the claimed range of 0.15% or less by mass of instant Claims 16.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added surface coating comprised of a layer of a Kuwahara-lithium carbonate taught amount of 0.1 percent % mass that is within the claimed range of 0.15% or less by mass, to provide a Kuwahara-taught cycle characteristic percent of 82% to the cathode active material of Tokoro.

Claims 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (JP 2016-110982; English language machine translation) in view of Fukui et al. (U.S. PG Publication 2008/0241647), Utsugi et al. (U.S. PG Publication 2004/0043300), and Takeda et al. (U.S. PG Publication 2009/0119908).

Regarding Claim 5 Tokoro discloses a method for manufacturing a cathode active material composition of Formula (1) used for a positive electrode of a lithium ion secondary battery (Tokoro paragraph 0001, 0018-0019).
Li (1 + a) Ni (b) Mn (c) Co (d) M(e) O(2+α)(1) (Tokoro paragraph 0011)
Wherein: M is at least one element specified as Ti, selected from the group consisting of six elements, and a, b, c, d, e and α are: -0.1≤ a ≤ 0.2; 0.7≤ b ≤ 0.9; 0 ≤ c ≤ 0.35; 0.05 ≤ d ≤ 0.30; 0 ≤ e ≤ 0.35; where a + b + c + d + e = 1, while, -0.1 ≤ α ≤0.1 (Tokoro paragraph 0011, 0012)
For such formula comprising Ti for M, and formula reads on the instant Claim 5 limitations for instant Formula (1) Li 1+a Ni x Co yM1 1-x-y-z M2zO2+α ... (1)
where the metal and subscript combination of M1 = Mn and M2 = Ti (Tokoro paragraph 0012), and subscript value ranges for a, b, c, d are within the corresponding subscript values of a, x, y, 1-x-y-z and z except where e, which corresponds to z, has the subscript range of e is 0 < e < 0.35 while instant subscript z is of the subscript range of 0 ≤ z ≤0.02. 
As such, because Tokoro discloses all values in the “e” subscript range provide for a Tokoro Formula (1) composition, it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen an “e” subscript value and within the range of the Claim 5 instant formula for z employing the overlapping “e” subscript range values taught by Tokoro.
Further as to Claim 5; the Tokoro cathode active material manufacturing method comprising a mixing step of producing a mixture by mixing lithium carbonate with compounds each containing a metal element other than Li (Tokoro paragraph 0005, 0009-0010); and
A firing step of producing a lithium composite compound by firing the mixture, wherein the firing step includes a first firing step of producing a first precursor by firing the mixture at a firing temperature of from 200°C to 400°C both inclusive for from 0.5 hours to 5 hours both inclusive (first heat treatment step of, 0.5 hours or longer and 5 hours or shorter, (Tokoro paragraph 0010, 0043).
Tokoro also discloses a second firing step (second heat treatment step of obtaining the second precursor) (Tokoro paragraph 0010, 0049]) where the first precursor is fired at 450°-700°C for 2 hours or more and 50 hours or less in an oxidizing atmosphere (Tokoro paragraph 0052, 0054) where the range of 450-700°C reads on the claimed range of 450-800°C and the time of 2 hours or more and 50 hours or less reads on the claimed range of 0.5 to 50 hours both inclusive. The oxidizing atmosphere of the second firing step is of 100 percent oxygen (Tokoro paragraph 0056) and thus implicitly comprises a carbon dioxide concentration of 5 percent or less.
Although Tokoro does not specifically disclose a second firing step of producing a second precursor by reacting 92% by mass or more of lithium carbonate is reacted by firing the first precursor, Tokoro does disclose a second firing step, after the first firing step (Tokoro  paragraph 0050, second heating step S22 after first heating step S21) that includes firing the first precursor of the first precursor made of lithium carbonate, nickel hydroxide, cobalt carbonate and manganese carbonate so as to make Li 1.04 Ni 0.80 Co 0.10 Mn 0.10 O2 (Tokoro paragraph 0010, 0042, 0042, 0050, 0087). The second firing step makes a second precursor with decomposed lithium carbonate (Tokoro paragraph 0089) so that the residue from the starting material is sufficiently reduced (Tokoro paragraph 0057).
The Tokoro lithium carbonate employed to provide the initial formula of
Li 1.04 Ni 0.80 Co 0.10 Mn 0.10 O2 actually results in the formula amount of
Li 1.02 Ni 0.80 Co 0.10 Mn 0.10 O2. Thus, only a lithium carbonate mole amount of 1.02 mole is provided into the final product from the initial lithium carbonate mole amount of added to make a formula with mole amount 1.04 (Tokoro paragraph 0087, 0090).
Thus, the initial Tokoro lithium carbonate mole amount reacted to make the lithium metal oxide of Li 1.02 Ni 0.80 Co 0.10 Mn 0.10 actually uses, from the mole amount of 1.04 mole of lithium carbonate. Such results in a percent lithium carbonate amount reacted as 100x 1.02/1.04 or 98 mole percent reaction lithium carbonate. Which, with a MW of lithium carbonate or Li2CO3 about 73.9 as would be expected by one of ordinary skill in the art, corresponds to an amount of 100x (1.02x73.9)/(1.04x73.9) or 100x 1.02/1.04 or an amount of about 98% by mass; the amount reads on the amount of 92 percent by mass or more of lithium carbonate-by mass or more which is not included in the reaction to make the lithium metal oxide.
Tokoro also discloses a step of producing a second precursor by firing the first precursor at a firing temperature of from 450°C and to 700°C both inclusive for from 2 hours to 50 hours both inclusive in an oxidative atmosphere (Step S22, Tokoro paragraph 0010, 0052), in which the oxidizing atmosphere is 100 percent oxygen (Tokoro paragraph 0056) and thus implicitly comprises a carbon dioxide concentration of 5 percent or less,
Tokoro discloses a third firing step of producing the lithium composite compound by firing the second precursor at a firing temperature of from 700°C or higher to 850°C or lower both inclusive for from 2 hours to 50 hours both inclusive in an oxidative atmosphere that is preferably 100 percent oxygen (Tokoro paragraph 0010, 0063-0064) and thus also implicitly comprises a carbon dioxide concentration of 5 percent or less.
The third temperature range overlaps the claimed range of 755-900 °C both inclusive, the temperature ranges of 700 to 850 degrees all apply to processing the third step. It would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen a value of Tokoro within the 700-850°C overlapping values of the claim range of 755-900°C within the range of the Claim 5, third processing step taught by Tokoro.
Tokoro does not further teach a sealing step of sealing, after the third firing step, in a storage container the lithium composite compound having an amount of lithium carbonate from 0.08 by mass to 0.3% by mass both inclusive, and a moisture content of 250 ppm or less.
On the other hand, Fukui teaches adding a lithium carbonate in positive active material in an amount of 0.2 percent by mass or greater, where the maximum Fukui lithium carbonate test amount value of 1.8 percent by mass (Fukui Table 2 page 12), with respect to the total amount of the positive electrode active material that is similar to that of Tokoro’s cathode active material (Fukui paragraph 0031, 0068 and Tokoro paragraph 0018- 0019). Fukui further teaches such Li2CO3 is placed onto the surface of the positive electrode material (Fukui paragraph 0035).
Although the Fukui lithium carbonate range of 0.2 percent by mass or greater overlaps the instant Claim 1 range of 0.08 to 0.3 % by mass both inclusive, all the values of the values of 0.2 % by mass or greater serve to provide the CO2 to smoothly cause lithium occlusion/release reactions at the negative electrode while also lessening side reactions while further providing a cycle life of over 100 cycles (Fukui paragraph 0031- 0032, Table 2 page 12 see 0.2 percent and 165 cycles) and thus all compositions taught by Fukui with the lithium carbonate are equivalent for such purpose including those amounts of lithium carbonate within the range of instant Claim 5 of 0.08 by mass to 0.3 percent or less inclusive.
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have added a Fukui-taught amount lithium carbonate within the overlapping amount of the Claim 5 range of 0.08 by mass to 0.3 percent or less inclusive, to the cathode active material of Tokoro, in order to provide CO2 to smoothly cause lithium occlusion/release reactions at the negative electrode while also lessening side reactions while further providing a cycle life of over 100 cycles by placing a coating of Li2CO3 coating on the surface of the positive lithium composite compound.
Tokoro discloses a sealing step to seal the fired battery cathode active material, along with electrolyte, in a storage container upon housing the battery because a battery is made within a can with a sealing lid (Tokoro paragraph 0070-0071). However, Tokoro does not disclose whether the sealing occurs in an inert atmosphere.
Utsugi teaches batteries manufactured in a battery can under an inert gas before sealing which prevents decomposition of electrolyte solvent molecules (Utsugi paragraph 0021, 0083).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have manufactured the Tokoro battery placed in a battery can under inert gas in order to prevent decomposition of battery electrolyte solution as taught by Utsugi (Utsugi paragraph 0021, 0083). The known technique to improve similar devices (method, or product) in the same way (MPEP 2143 I C).   
Tokoro does not further disclose the lithium composite compound (which is sealed) as having a moisture content of 250 ppm or less.
However, the analogous art of Takeda teaches that the amount of moisture in a positive electrode active material (Takeda Experiment 2 and Tables 1- 2 and paragraph 0086-0088) that exceeds exposure to 30 days in dry air having a moisture 325 ppm or lower has less positive active material swelling than an active material with higher ppm (Takeda Examples 1 -3 Table 1 and Examples 1-3 Table 2 compared to Examples 4-9 Tables 1 and 2 paragraph 0081 and 0088); thus, the reference of Takeda recognizes the content of the moisture of the electrode active material as a result effective variable that affects the active material swelling. The optimization of a known result effective variable is within the ambit of one of ordinary skill in the art. See, In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977); MPEP 2144.05(11). Therefore, it would have been obvious to one skilled in the art to have optimized through routine experimentation the result-effective variable of moisture content of the cathode active material as evidenced by reference Takeda in the  process of the primary reference of Tokoro in order to achieve a desired property of less swelling of the active material  as disclosed by reference Takeda (Takeda Examples 1 -3 Table 1 and Examples 1-3 Table 2 compared to Examples 4-9 Tables 1 and 2 paragraph 0081 and 0088); (See MPEP 2144.05 II). .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a Tokoro positive active material with a Takeda-taught moisture ppm of less than 325 ppm, including the claimed range of 250 ppm or less, in order to provide a positive active material with less swelling than a positive active material with greater than 325 ppm moisture.
Regarding claim 11, modified Tokoro discloses the limitations set forth above. Tokoro further discloses that the cathode active material for a lithium ion secondary battery (Tokoro paragraph 0010)
Regarding to Claims 17, modified Tokoro discloses the limitations set forth above. The Tokoro formulation disclosed breaking strength of 50 MPa to 100 MPa overlaps and thus reads on the Claims 17 MPa amounts of 60 MPa or more (See MPEP 2144.05 I.) wherefore all the values between 50-100 MPa are disclosed taught by Tokoro including the values within the overlapping claimed range of 60 MPa or more for instant Claims 17.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (JP 2016-110982; English language machine translation) in view of Fukui et al. (US 2008/0241647), Utsugi et al. (U.S.  PG Publication 2004/0043300), Takeda et al. (US 2009/0119908) and further view of Liang et al. (CN 1493522; English language machine translation).

The discussion of Tokoro, Fukui, Utsugi and Takeda as applied to claim 5 above is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding Claim 6, modified Tokoro discloses the limitations set forth above.
Although Tokoro discloses a third and last firing step of producing the lithium composite compound by firing the second precursor at a firing temperature of from 700°C or higher to 850°C (Tokoro paragraph 0010]) Tokoro does not disclose a washing step and a drying step for the composite compound washed with water after the third firing step.
Liang teaches washing a calcined lithium transition metal oxide after a final firing of 800°C in order to remove residual salt and baking in order to provide the material with high reaction speed and high specific capacity of the product. (Liang Abstract). The material is vacuum dried or dried at 130°C after washing (Liang Example 15 or 21, paragraph 0059, 0071]). 
Because the Tokoro third firing step is taught to be a last firing step as it is the last step disclosed by Tokoro (Tokoro S23  paragraph 0116), it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a Liang-taught washing and drying step after a last firing step to provide a dried Tokoro cathode active material after the third Tokoro firing step to remove Liang-taught residual salt in order to provide high reaction speed and specific capacity to the Tokoro electrode material as taught by Liang (Liang Abstract).
Although modified Tokoro does not further disclose wherein the drying step being performed before the lithium composite compound having an amount of lithium carbonate (Li2CO3) of 0.08 % to 0.3 % by weight and a moisture content of 250 ppm or less is sealed in the storage container, the ordinary artisan would expect to wash and dry the composite before sealing to keep moisture from the modified Tokoro cathode active material as taught by Takeda to keep the moisture of 325 ppm or lower (Takeda Experiment 2 and Tables 1- 2 and paragraph 0086-0088, Examples 1 -3, Table 1 and Examples 1-3, Table 2 compared to Examples 4-9 Tables 1 and 2, paragraph 0081 and 0088). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have Liang-taught, washed and dried modified Tokoro cathode active material compound to provide the cathode active material with high reaction speed and high specific capacity as taught by Liang (Liang Abstract), for a modified Tokoro composite compound has a less than 0.08% by weight to 0.3% by weight and a moisture of less than 250 ppm prior to sealing to keep moisture away from the modified Tokoro lithium cathode active material as further taught by Takeda (Takeda Experiment 2 and Tables 1- 2 and paragraph 0086-0088, Examples 1 -3, Table 1 and Examples 1-3, Table 2 compared to Examples 4-9 Tables 1 and 2, paragraph 0081 and 0088) with a reasonable expectation of success (MPEP 2143 I D). 
Modified Tokoro does not disclose the moisture content of the moisture of the lithium composite compound is 250 ppm or less.
However, the analogous art of Takeda teaches that the amount of moisture in a positive electrode active material (Takeda Experiment 2 and Tables 1- 2 and paragraph 0086-0088) that exceeds exposure to 30 days in dry air having a moisture 325 ppm or lower has less positive active material swelling than an active material with higher ppm (Takeda Examples 1 -3 Table 1 and Examples 1-3 Table 2 compared to Examples 4-9 Tables 1 and 2 paragraph 0081 and 0088); thus, the reference of Takeda recognizes the content of the moisture of the electrode active material as a result effective variable that affects the active material swelling. The optimization of a known result effective variable is within the ambit of one of ordinary skill in the art. See, In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977); MPEP 2144.05 II. Therefore, it would have been obvious to one skilled in the art to have optimized through routine experimentation the result-effective variable of moisture content of the cathode active material as evidenced by reference Takeda in the cathode active material and process of the primary reference of Tokoro in order to achieve a desired property of less swelling of the active material  as disclosed by reference Takeda (Takeda Examples 1 -3, Table 1, and Examples 1-3, Table 2 compared to Examples 4-9, Tables 1 and 2 paragraph 0081 and 0088); (See MPEP 2144.05 II). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a Tokoro positive active material with a Takeda-taught moisture ppm of less than 325 ppm, including the claimed range of 250 ppm or less, in order to provide a positive active material with less swelling than a positive active material with greater than 325 ppm moisture.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (JP 2016-110982; English language machine translation) in view of Kuwahara et al. (U.S. PG Publication 2008/0268340), Yura et al. (JP 2014-067546; English language machine translation), Toyama et al.  (U.S. PG Publication 2016/0099460) and Takeda et al. (U.S. PG Publication2009/0119908) as evidenced by Heilbronner et al. in Image Analysis in Earth Sciences: Microstructures and Textures of Earth, section 17.1.2 page 326).

The discussion of Tokoro, Kuwahara, Yura, Toyama and Takeda as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Applicant's amended interpretation of aspect ratio has the same meaning as an axial ratio, as evidenced by Heilbronner, where the smaller dimension is divided by larger dimension (Heilbronner Equations 17.9-17.10)
Regarding Claims 14 modified Tokoro discloses the limitations set forth above. Tokoro does not disclose the secondary particle has an aspect ratio of 0.92 to 0.95 both inclusive.
Yura teaches of lithium composite oxide particles (Yura paragraph 0046) having an aspect ratio of preferably 1.0 to 2.0 (Yura paragraph 0044) for particles in the size range of 1 µm up to 100 µm. Where the Yura aspect ratio inherently has an axial ratio that is equivalent to an Applicant's aspect ratio as evidenced by Heilbronner Equations 17.9 and 17.10). As such, Yura aspect ratio range of 1-2 has an inherent axial ratio which corresponds to the Applicant’s defined aspect ratio of 0.5 to 1.
The Yura aspect ratio, which inherently corresponds to an axial ratio of the Applicant's ratio, provides all material particles with an increased packing density (Yura paragraph 0065). Thus, Yura teaches the values within the range provide an inherent axial ratio which are all equivalent for providing the packing density.
The inherent Yura axial range of 0.5 to 1 overlaps instant Claim 14 aspect ratio ranges of 0.92-0.95 both inclusive (See MPEP 2144.05 I.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided Yura-taught particles within the inherent axial ratio range, equivalent overlapping Applicant aspect ratio range of 0.5-1.0, including those within the Claim 14 claimed ranges of 0.92-0.95 both inclusive, to provide Tokoro’s secondary particles having an inherent axial ratio that corresponds to the Applicant aspect ratio of 0.92-0.95 both inclusive within the Claim 14 claimed ranges of 0.92- 0.95 both inclusive, that further provide Yura-taught secondary particles with an increased secondary particle packing density (Yura paragraph 0065).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (JP 2016-110982; English language machine translation) in view of Fukui et al. (U.S. PG Publication 2008/0241647), Utsugi et al. (U.S. PG Publication 2004/0043300), and Takeda et al. (U.S. PG Publication 2009/0119908) as evidenced by Heilbronner et al.in Image Analysis in Earth Sciences: Microstructures and Textures of Earth-- see section 17.1.2 page 326).

The discussion of Tokoro, Fuki, Utsugi and Takeda as applied to claim 5 above is fully incorporated here and is relied upon for the limitation of the claim in this region. 
Regarding Claims 15, modified Tokoro discloses the limitations set forth above. Tokoro does not disclose the secondary particle has an aspect ratio of 0.92 to 0.95 both inclusive.
Yura teaches of lithium composite oxide particles (Yura [0046]) having an aspect ratio of preferably 1.0 to 2.0 (Yura paragraph 0044) for particles in the size range of 1 µm up to 100 µm. Wherefore the Yura aspect ratio inherently has an axial ratio that is equivalent to an Applicant's aspect ratio as evidenced by Heilbronner Equations 17.9 and 17.10). As such, Yura aspect ratio range of 1-2 has an inherent axial ratio which corresponds to the Applicant’s defined aspect ratio of 0.5 to 1.
The Yura aspect ratio, which inherently corresponds to an axial ratio of the Applicant's ratio, provides all material particles with an increased packing density (Yura paragraph 0065). Thus, Yura teaches the values within the range provide an inherent axial ratio which are all equivalent for providing the packing density. 
The inherent Yura axial range of 0.5 to 1 overlaps instant Claim 15 aspect ratio ranges of 0.92-0.95 both inclusive.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided Yura-taught particles within the inherent axial ratio range, equivalent overlapping Applicant aspect ratio range of 0.5-1.0, including those within the Claim 15 claimed ranges of 0.92-0.95 both inclusive, to provide Tokoro’s secondary particles having an inherent axial ratio that corresponds to the Applicant aspect ratio of 0.92-0.95 both inclusive within the Claim 15 claimed ranges of 0.92- 0.95 both inclusive, that further provide Yura-taught secondary particles with an increased secondary particle packing density (Yura paragraph 0065).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al.  (JP 2016-110982; English language machine translation) in view of Kuwahara et al. (U.S. PG Publication 2008/0268340), Yura et al. (JP 2014-067546; English language machine translation), Toyama et al. (U.S. PG Publication 2016/0099460) and Takeda et al. (U.S.  PG Publication 2009/01 19908) and further in view of Osanai et al. (JP 2000-32123; English language machine translation) as evidenced by Murphy et al. (U.S. PG Publication 2017/0133674).

The discussion of Tokoro, Kawahara, Yura, and Takeda as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding to Claims 18, modified Tokoro discloses the limitations set forth above. Although Tokoro discloses the electrode density is pressed to be of 2.0 g/cm3 (Tokoro paragraph 0102), Tokoro does not further disclose wherein the secondary particles have an open pore volume ratio which is determined by a mercury intrusion method and which is less than 7% in a pore diameter range of from 0.1 µm to 0.5 µm both inclusive. The open pore volume ratio is defined by the instant Specification as being calculated from the product of the open pore volume (per unit weight), measured using the mercury intrusion method, and the apparent density of the secondary particles (Instant Specification paragraph 0041, 0145).
On the other hand, Osanai (Osanai paragraph 007, 0009) teaches employing positive electrode material, comprising Co, Ni and Mn, having a secondary particle average pore diameter in the pore distribution, characterized by mercury intrusion, where the total pore volume is 0.01 cm3/g or more for an average pore diameter in the range of 0.1 µm to 1 µm,  where the pore characteristics measured by mercury intrusion is known in the art to only apply to open pores as evidenced by Murphy (Murphy paragraph 0037]. Thus, the total pore volume of Osanai is considered as being of a total open pore volume.
The particle characteristics taught by Osanai provide positive electrode active material with improved load characteristics without impairing the filling property of a positive electrode material (Osanai paragraph 0006).
Although the Osanai pore range is within the range of 0.1 µm to 1 µm instead of the claimed range of 0.1 µm to 0.5 µm both inclusive, the Osanai-taught range overlaps that of the claimed range and thus reads on the range claimed (See MPEP 2144.05 I.) 
Where the calculation made for the material range taught by Osanai results in the open pore volume x density of secondary particles or 0.01 cm3/g or more x 2 g/cm3 is 0.02 or more, or 2 percent or more, with the calculation made as defined by the instant Specification (Instant Specification paragraph 0041, 0145). As such, the resulting Osanai open pore volume percent range of 2% or more overlaps the claimed range of less than 7% and thus includes values employed by one ordinary ski in the art within the overlapping range. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the modified Tokoro secondary particle active material with the Osanai-taught, secondary particles structure to provide positive electrode active material with improved load characteristics without impairing the filling property of a positive electrode material as taught by Osanai (Osanai paragraph 0006) while having a total pore volume range that overlaps the claimed pores volume range of 0.01 to 0.5 µm, both inclusive, that also provides an open pore volume ratio of 2% or greater, as evidenced by Murphy, which overlaps the claimed open pore volume ratio of less than 7%, and to have applied an amount within the overlapping portion with a reasonable expectation of success. (See MPEP 2143 I D). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (JP 2016-110982; English language machine translation) in view of Fukui et al. (U.S. PG Publication 2008/0241647), Utsugi et al. (U.S. PG Publication 2004/0043300), and Takeda et al. (U.S. PG Publication 2009/0119908), and further in view of Osanai et al.  (JP 2000-32123; English language machine translation) as evidenced by Murphy et al. (U.S.  Publication 2017/0133674).

The discussion of Tokoro, Fukui, Utsugi and Takeda as applied to claim 5 above is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding to Claims 19, modified Tokoro discloses the limitations set forth above. Although Tokoro discloses the electrode density is pressed to be of 2.0 g/cm3 (Tokoro paragraph 0102), Tokoro does not further disclose wherein the secondary particles have an open pore volume ratio which is determined by a mercury intrusion method and which is less than 7% in a pore diameter range of from 0.1 µm to 0.5 µm both inclusive. The open pore volume ratio is defined by the instant Specification as being calculated from the product of the open pore volume (per unit weight), measured using the mercury intrusion method--and the apparent density of the secondary particles (Instant Specification paragraph 0041, 0145).
On the other hand, Osanai (paragraph 0007, 0009) teaches employing positive electrode material, comprising Co, Ni and Mn, having a secondary particle average pore diameter in the pore distribution, characterized by mercury intrusion, where the total pore volume is 0.01 cm3/g or more for an average pore diameter in the range of 0.1 um to 1 um, where the pore characteristics measured by mercury intrusion is known in the art to only apply to open pores as evidenced by Murphy (Murphy  paragraph 0037). Thus, the total pore volume of Osanai is considered as being of a total open pore volume.
The particle characteristics taught by Osanai provide positive electrode active material with improved load characteristics without impairing the filling property of a positive electrode material (Osanai paragraph 0006).
Although the Osanai pore range is within the range of 0.1 µm to 1 µm instead of the claimed range of 0.1 µm to 0.5 µm both inclusive, the Osanai-taught range overlaps that of the claimed range and thus reads on the range claimed, (See MPEP 2144.05 I).
Where the calculation made for the material range taught by Osanai results in the open pore volume x density of secondary particles or 0.01 cm3/g or more x 2 g/cm3 is 0.02 or more or 2 percent or more, with the calculation made as defined by the instant Specification (Instant Specification paragraph 0041, 0145). As such, the resulting Osanai open pore volume percent range of 2% or more overlaps the claimed range of less than 7% and thus includes values employed by one ordinary ski in the art within the overlapping range. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05)
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the modified Tokoro secondary particle active material with the Osanai -taught, secondary particles structure to provide positive electrode active material with improved load characteristics without impairing the filling property of a positive electrode material as taught by Osanai (Osanai paragraph 0006) while having a total pore volume range that overlaps the claimed pores volume range of 0.01 to 0.5 µm, both inclusive, that also provides an open pore volume ratio of 2% or greater, as evidenced by Murphy, which overlaps the claimed open pore volume ratio of less than 7%, and to have applied an amount within the overlapping portion with a reasonable expectation of success. (See MPEP 2143 I D).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. (JP 2016-110982; English language machine translation) in view of Fukui et al. (U.S. PG Publication 2008/0241647), Utsugi et al. (U.S. PG Publication 2004/0043300), and Takeda et al. (U.S. PG Publication 2009/0119908), and further in view of Shizuka (U.S. PG Publication 2005/0158546).

The discussion of Tokoro, Fukui, Utsugi and Takeda as applied to claim 5 above is fully incorporated here and is relied upon for the limitation of the claim is this section
Regarding Claim 20, modified Tokoro discloses the limitations set forth above.
Regarding claim 20 Although Tokoro discloses a cathode active material manufacturing method comprising a mixing step and heat-treating steps (Tokoro paragraph 0005, 0009-0010), Tokoro does not further disclose wherein the mixing step includes a preparing step of preparing a mixed slurry through mixing by wet grinding and a granulating step of granulating the mixed slurry by spray drying.
On the other hand, Shizuka teaches the preparing of a lithium nickel metal composite oxide with a structure similar to that of instant Claim 5, (Shizuka formula 1  paragraph 0008-0009) that is made by dispersing preliminary milled raw materials to make a dispersion (slurry), where they are stirred and wet ground considered as mixing the slurry by wet grinding, which is followed by spray drying which produces granulated particles, with subsequent firing so as to prepare granulated particles that do not have a hollow structure with a lesser packing density (Shizuka paragraph 0050, 0058-0059, 0063).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added Shizuka-taught processing steps of preparing a mixed slurry through mixing by wet grinding and a granulating step of granulating the mixed slurry by spray drying, to the modified Tokoro, cathode active material manufacturing method in order to provide Shizuka-taught spray dried granulated particles that do not have a hollow structure with a lesser packing density. Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 I D). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al.  (JP 2016-110982; English language machine translation) in view of Fukui et al. (U.S. PG Publication 2008/0241647), Utsugi et al. (U.S.  PG Publication 2004/0043300), Takeda et al. (U.S. PG Publication 2009/0119908), and further in view of Liang et al. (CN 1493522; English machine translation), and Shizuka (U.S. PG Publication 2005/0158546)

The discussion of Tokoro, Fukui, Takeda, and Liang as applied above to claim 5 and 6 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 21, modified Tokoro discloses the limitations set forth above.
Regarding claim 21 although Tokoro discloses a cathode active material manufacturing method comprising a mixing step and heat-treating steps (Tokoro paragraph 0005, 0009-0010), Tokoro does not further disclose wherein the mixing step includes a preparing step of preparing a mixed slurry through mixing by wet grinding and a granulating step of granulating the mixed slurry by spray drying.
On the other hand, Shizuka teaches the preparing of a Lithium Nickel metal composite oxide with a structure, similar to that of instant Claim 5 (Shizuka formula 1  paragraph 0008-0009) that is made by dispersing preliminary milled raw materials to make a dispersion, considered a slurry, where they are stirred and wet ground considered as mixing the slurry by wet grinding, which is followed by spray drying which produces granulated particles, with subsequent firing so as to prepare granulated particles that do not have a hollow structure with a lesser packing density (Shizuka paragraph 0050, 0058-0059, 0063).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added Shizuka-taught processing steps of preparing a mixed slurry through mixing by wet grinding and a granulating step of granulating the mixed slurry by spray drying, to the modified Tokoro, cathode active material manufacturing method in order to provide a Shizuka-taught spray dried granulated particles that do not have a hollow structure with a lesser packing density. Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143 I D).
Response to Arguments
In the after-final response dated 06/20/2022, Applicant traverses the rejection of the claims presented in the previous final Office action dated 03/18/2022. 
Applicant traverses the objection to claim 5 examiner acknowledges the amendment overcomes the objection as the “firing step” has been amended to recite “the third firing step”. Therefore, the objection has been withdrawn.
Regarding the rejection of claims 14-15 under 112(a) examiner notes that the amendment of claim 1 and 5 overcomes the rejection since now the claimed atomic ratio of the elements in compound formula (1) has support in the formula of compounds disclosed in Table1.
Applicant argues that Tokoro does not disclose the claimed range of the moisture of amended claims 1, 5 and 6, which now recites a moisture content of 250 ppm or less and further argues the secondary references do not teach this limitation (Remarks page 8-10).  Examiner notes that while Tokoro does not disclose the claimed moisture content, Takeda recognizes it as a result effective variable that affects the swelling of the positive electrode active material, and it would have been obvious to a person of ordinary skill in the art to optimize the content of the moisture in the cathode active material to the desired level so as to avoid the swelling of the active material. According to the MPEP the optimization of a known result effective variable is within the ambit of one of ordinary skill in the art. See, In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977); MPEP 2144.05(11).
Applicant also traverses the rejection of the dependent claims and presents similar arguments as above (Remarks page 11-16). Examiner notes that the above discussion is also applicable to the rejection of the dependent claims. 
Examiner notes that the combined teaching of the applied references renders the claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR M KEKIA/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722